DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks, affidavit and amendment in the reply filed on 01/05/2022 is acknowledged. In view of applicant’s Remarks, affidavit and amendment, the rejection under 35USC103 is hereby withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Allison Gilder on 03/08/2022.
The application has been amended as follows:
In the Claims
Claims 8, 58-62 and 68-70 have been canceled.

Reasons for Allowance
Applicant’s Remarks, affidavit and amendment. filed on 01/05/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Horn (WO2016149277 A1), teaches a process for decreasing the serum level of ALT or AST using a composition comprising nicotinamide riboside and pterostilbene, wherein each dose of the composition comprises nicotinamide riboside at least 200mg and pterostilbene 25 mg. Thus, the cited prior art differs with respect to pterostilbene amount in the composition. Applicant provided the affidavit showing unexpected properties using composition with amounts as in the instant claims, which is found persuasive. 
Therefore, claims 10, 12, 63-67 and 71-73 are allowed.
Conclusion
Claims 10, 12, 63-67 and 71-73 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623